Fourth Court of Appeals
                                    San Antonio, Texas
                                             July 5, 2018

                                        No. 04-18-00097-CR

                                   Ruben Gian Antonio LOPEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR5998W
                          Honorable Joey Contreras, Judge Presiding


                                           ORDER
        On June 29, 2018, Appellant’s court-appointed appellate counsel filed an Anders brief
and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State,
573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to this
court, Appellant’s counsel explained that he took the following steps:
       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents,
       (2)     advised Appellant of his right to review the appellate record and to file a
               pro se brief, and
       (3)     provided Appellant with a printed copy of the appellate record.
See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89 (Tex.
Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
        Appellant’s pro se brief is due THIRTY DAYS from the date of this order. See TEX. R.
APP. P. 38.6(a).
     If Appellant files a pro se brief, the State may file a responsive brief within THIRTY
DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court